Citation Nr: 0312747	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-16 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for a healed fracture, right orbital rim/zygoma, 
currently rated as noncompensable.

2.  Entitlement to assignment of a higher initial disability 
rating for a healed fracture, right fifth metacarpal, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse.



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from June 1991 to August 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which awarded service connection 
for the disabilities on appeal, and assigned a noncompensable 
rating to each disability.

In March 1999, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.  


REMAND

This appeal arises out of the veteran's claims that his 
healed fracture, right orbital rim/zygoma, and his healed 
fracture, right fifth metacarpal, should be assigned higher 
(compensable) disability ratings.  This appeal was previously 
before the Board, and remanded in June 1999 for further 
development.  Although the requested development was 
completed, recent changes in VA law require that this matter 
be remanded to the RO for additional action prior to 
proceeding with appellate disposition.

A significant change in the law took place during the 
pendency of this appeal.  On November 9, 2000, the Veterans' 
Claims Assistance Act of 2000 (VCAA) was enacted, which is 
presently codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted and made effective November 9, 2000, for 
the most part.  See 38 C.F.R. §§ 3.102, 3.159 (2002).  For 
the reasons discussed below, the Board finds that the VCAA 
requires further development in this case.

In November 2002, the Board sent the veteran a letter 
notifying him of the requirements under the VCAA, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002).  In 
accordance with 38 C.F.R. § 19.9(a)(2)(ii), the Board's 
letter informed the veteran that he had 30 days to respond to 
the letter, and that if he did not respond by the end of the 
30-day period, the Board would decide his appeal based on the 
evidence of record.  The letter also informed the veteran 
that if he sent in additional evidence within one year of the 
date of that letter, and it was determined that he was 
entitled to VA benefits, they may be able to pay him from the 
date his claim was received.  The regulation on which that 
letter was based was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court), as it required claimants to respond to VCAA 
notice within 30 days, as opposed to the one-year requirement 
of 38 U.S.C.A. § 5103.  Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  In view of 
the Federal Circuit Court's decision, the case must be 
remanded to the RO ensure proper VCAA notice, and to offer 
the veteran an adequate opportunity to respond to that 
notice.  

In addition to the foregoing, a review of the veteran's 
claims file reveals that additional development is needed in 
this appeal, as follows.  According to a March 1999 statement 
by the veteran's private physician, Dr. Lee, he had referred 
the veteran to a neurologist, Dr. Boutros, who made findings 
regarding nerve damage in the veteran's face.  It appears 
that there is a record from Dr. Boutros dated March 1, 1999, 
although it is not clear whether Dr. Boutros generated more 
records for the veteran.  Nor does it appear that the RO made 
a specific request to the veteran to complete an 
authorization form to obtain copies of any such records.  
Additionally, at the March 1999 hearing, the veteran referred 
to treatment by a Dr. Bushay.  It is not clear whether he was 
referring to Dr. Boutros, or if he was seen by another 
private medical doctor.  If the veteran was treated by a Dr. 
Bushay, the RO should assist the veteran in obtaining copies 
of any relevant treatment records.

Moreover, at the hearing the veteran stated that the only 
disability he had sought treatment for was the orbital rim 
fracture.  To the extent that the veteran may have received 
treatment since the last request for records was made in 
September 1999, the RO should request that the veteran 
identify any other treatment records that may be relevant to 
his claim, but which are not currently in his claims file

Finally, the Board notes that in an October 2002 written 
brief presentation, the veteran's representative 
characterizes the September 1999 VA hand examination as 
inadequate, as the examiner commented that the veteran's type 
of hand injury almost never resulted in limitation of motion 
or pain.  According to the veteran's representative, the 
examiner implied that the veteran was "attempting 
deception."  Although the Board does not necessarily find 
that the examination was inadequate, the Board finds that new 
examinations may be helpful in this appeal, particularly due 
to the time lapse since the last examinations in 1999.  
Moreover, in several statements of record the veteran 
comments on the adverse effects his disabilities have on his 
employment, but it does not appear that a doctor has been 
requested to provide an opinion on the degree of impairment 
that the veteran's disabilities cause on his employment, if 
any.  

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  

As part of the notice required under the 
VCAA, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims, particularly any 
treatment records dated from September 
1999 to the present.  The RO should 
specifically request that the veteran 
clarify whether there are any other 
treatment records from Dr. Boutros, other 
than the one record in the file dated 
March 1, 1999.  The RO should also 
request that the veteran clarify whether 
he was referring to Dr. Boutros at the 
hearing, or if he was treated by another 
physician, referred to as Dr. Bushay in 
the hearing transcript.  The RO should 
assist the veteran in obtaining any 
relevant treatment records.  The RO 
should also conduct any additional 
development of this case that is deemed 
necessary.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current nature and severity of his 
healed fracture, right fifth metacarpal.  
The claims file should be made available 
to the examiner for review in conjunction 
with this examination.  All necessary 
tests and studies, including x-rays, 
should be performed.  The examiner is 
requested to comment on the degree of any 
limitation of motion in the right fifth 
metacarpal, including whether any motion 
is specifically limited by pain, or any 
functional loss due to pain.  The 
examiner is also requested to comment on 
the veteran's right hand grip strength, 
as well as the presence of any 
tenderness, swelling, deformity, 
effusion, calluses, etc.  Finally, the 
examiner is requested to offer an opinion 
as to the impact, if any, that the 
disability to the right fifth metacarpal 
has on the veteran's employability.  The 
examiner should provide a complete 
rationale for any opinion expressed, 
supported by clinical findings.  

3.  The veteran should be scheduled for a 
VA neurological examination to ascertain 
the current nature and severity of his 
healed fracture, right orbital 
rim/zygoma.  The claims file should be 
made available to the examiner for review 
in conjunction with this examination.  
All necessary tests and studies, 
including x-rays, should be performed.  
The examiner is requested to provide a 
full description of all clinical findings 
related to the healed fracture of the 
right orbital rim.  The examiner should 
comment on the degree of any neurological 
involvement due to the disability, 
including a description of such 
involvement, if any, and whether any 
nerve involvement is more than sensory.  
Finally, the examiner is requested to 
offer an opinion as to the impact, if 
any, that the disability to the healed 
fracture to the right orbital rim/zygoma 
has on the veteran's employability.  The 
examiner should provide a complete 
rationale for any opinion expressed, 
supported by clinical findings.  

4.  After all required notification and 
development has been completed, the RO 
should again review each issue currently 
on appeal, on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

